United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0050
Issued: August 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 14, 2016 appellant filed a timely appeal from a July 26, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing November 5, 2015, causally related to her accepted emotional conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances outlined in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
Appellant, a 38-year-old former part-time flexible city carrier, has an accepted
occupational disease claim for generalized anxiety disorder and major depression (single
episode), which arose on or about November 19, 2009. OWCP accepted that she had been
subjected to three unjustified disciplinary actions that occurred on September 17, November 9,
and 19, 2009.3 Appellant stopped work on November 19, 2009 and received disability
compensation on the daily rolls beginning February 4 until June 6, 2010 when she was placed on
the periodic rolls.
On January 23, 2012 appellant returned to work in a part-time (four hours/day), limitedduty capacity. She eventually increased to a six-hour workday, but then stopped work entirely
on June 28, 2012. OWCP paid disability compensation.
In a March 5, 2014 decision, OWCP terminated appellant’s wage-loss compensation
effective March 9, 2014 because she had no disability due to her accepted work injury after that
date. It based its termination action on a June 28, 2012 report of Dr. David W. Aycock, Ph.D.,
an attending psychologist, and a June 19, 2012 report of Dr. Kenneth E. Goolsby, a Boardcertified psychiatrist and OWCP referral physician.
By decision dated September 12, 2014, the Board reversed OWCP’s March 5, 2014
termination decision.4 It found that OWCP had not met its burden of proof to terminate
appellant’s wage-loss compensation, effective March 9, 2014, because the June 28, 2012 report
of Dr. Aycock and the June 19, 2012 report of Dr. Goolsby were not sufficient to establish that
appellant’s accepted work conditions no longer caused disability. The Board’s September 12,
2014 decision is incorporated herein by reference. Appellant was returned to the periodic rolls.
On February 4, 2015 appellant returned to work in a full-time position as a billing clerk
with Arrowhead Clinic, a private employer providing chiropractic services, and she received
compensation for loss of wage-earning capacity from OWCP. The position involved entering
data into a computer, updating and maintaining patient records, mailing claims to insurance
companies, and verifying insurance information.
In a September 15, 2015 report, Dr. Aycock noted that appellant’s current diagnoses were
depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, and
2

Docket No. 14-1161 (issued September 12, 2014).

3

In the first incident, the employing establishment charged appellant for absence without leave (AWOL), and in
the latter two incidents appellant had been cited for failure to follow instruction(s) and unsatisfactory performance.
The employing establishment’s dispute resolution team determined that the above-noted incidents were unjustified,
and therefore, rescinded all three disciplinary actions.
4

See supra note 2.

2

indicated that these conditions were not aggravations of any preexisting conditions. He advised
that appellant had been able to function appropriately in an accommodating position as a billing
clerk for Arrowhead Clinic. Dr. Aycock noted that another attending physician prescribed
psychotropic medication for her.
Appellant stopped work on November 5, 2015 and filed a claim for a recurrence of
disability (Form CA-2a) alleging that she sustained a recurrence of disability that date due to her
accepted emotional conditions. On the Form CA-2a she indicated that her original injury had
never resolved and she noted that her symptoms of depression and anxiety “increased in severity
and became overwhelming” while she worked for the Arrowhead Clinic.
In a November 5, 2015 report, Dr. Aycock indicated that appellant was suffering from the
accepted depression and anxiety conditions and noted that she had been working in an
accommodating position on a full-time basis at the Arrowhead Clinic. He indicated that her
condition had deteriorated and that she was experiencing a recurrence of the symptom complex
of her original injury. Dr. Aycock reported that appellant’s current symptoms included
depression, anxiety, sleep disturbance, fear, worry, concentration and memory deficits,
motivational deficits, lethargy, and sadness for no apparent reason. He advised that these
symptoms had once again become debilitating and that an attending physician from the
Department of Veterans Affairs was managing her medication which she needed to take daily
“merely to cope.” Dr. Aycock noted that appellant continued to suffer from the same depressive
and anxiety disorders that “have resulted in her accepted injury-related condition.” He indicated
that it was his professional opinion that appellant’s depressive and anxiety disorders were
directly caused by “her treatment on the job” at the employing establishment. Dr. Aycock
advised that he based his opinion on the return of her symptom complex that occurred in
response to harassment by her postmaster. He noted that appellant was progressing very well
until she was “once again exposed to the hostile work environment.” Appellant’s depressive and
anxiety disorders could not be reasonably attributed to any other cause except her mistreatment
by the employing establishment. Dr. Aycock indicated that appellant could not cope with the
demands of any work environment, including her billing clerk job, and posited that she was
totally disabled as a result of the original injury.
In a November 25, 2015 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her recurrence claim. It advised that a recurrence of
disability was defined, in part, as a work stoppage caused by a spontaneous change in the
medical condition which resulted from a previous injury or occupational illness without an
intervening injury or new exposure to factors causing the original illness. OWCP requested that
appellant complete and return a development questionnaire that asked her to describe her work
activities since returning to work on February 4, 2015 and to detail what events caused her to
stop work on November 5, 2015.
In response to the development letter, appellant submitted a November 30, 2015 report
from Dr. Aycock noting that he first saw appellant on April 18, 2011 after she had sustained an
injury in her letter carrier job due to “systemic harassment by her supervisor that did not relent
until she was forced to file” an OWCP claim. Dr. Aycock indicated that appellant’s symptom
pattern at her first appointment included depression, anxiety, sleep disturbance, concentration
and memory deficits, fear of being mistreated at work, reliving her workplace trauma, worry,

3

lethargy, short temper, motivational deficits, and sadness. He noted that these symptoms
precluded her from performing any work activities and required her to take psychotropic
medication. Dr. Aycock reported that appellant’s current symptoms included depression,
anxiety, sleep disturbance, dreams of her workplace trauma, fear, worry, concentration and
memory deficits, motivational deficits, lethargy, and sadness for no apparent reason. He found
that she was having a recurrence of her original 2009 symptom pattern that was caused by the
treatment from her supervisors at the employing establishment, including the inability to retain
information well enough to complete work tasks, to generate enough energy to maintain
concentration for any appreciable period, and to maintain appropriate relationships with
coworkers and supervisors.
Dr. Aycock felt that appellant’s current inability to function in any job was a direct result
of her 2009 employment injury. He indicated that she had returned to a private-sector job and
worked there on a full-time basis for nine months. Dr. Aycock noted that appellant reported that
she enjoyed her job and performed it well until October 2015 when her depressive and anxiety
symptoms returned with memories and dreams of her original work-related injury. He indicated
that there was no reason to suspect that issues related to her current job intervened to cause the
relapse. Dr. Aycock noted that appellant’s current job was a source of encouragement rather
than a stressor. He advised that she “began to experience the same symptoms that debilitated her
in 2009 with no other explanation beyond a spontaneous recurrence of the injury-related
condition.” Dr. Aycock determined that appellant had to remain on her psychotrophic
medication and continue with psychotherapy.
Appellant also submitted notes from her psychotherapy treatment sessions. In notes from
a November 2, 2015 session, Dr. Aycock indicated that she reported that she received a
performance evaluation from the Arrowhead Clinic containing a rating of three out of five in all
but one area. He noted that appellant reported that her functioning was deteriorating and that her
depression and anxiety were returning. Appellant worried that her disability was returning to a
more intense level. Dr. Aycock indicated that she reported that she was not working as quickly
or proficiently as her supervisor wished and that she felt overwhelmed in her job each day. On
November 5, 2015 he indicated that appellant reported that her symptoms were intensifying and
he believed that she was now disabled from work. On November 30, 2015 Dr. Aycock noted
that appellant reported that she was still struggling with intensified depressive and anxiety
symptoms related to her 2009 workplace injury. Appellant reported having intermittent dreams
of the mistreatment from the employing establishment.
Appellant completed and submitted the development questionnaire that OWCP sent her
on November 25, 2015. She noted that there were no recent events occurring at the Arrowhead
Clinic that caused her to stop working on November 5, 2015 and asserted that she stopped work
due to suffering a recurrence of her 2009 symptoms of depression and job-related stress caused
by the employing establishment. Appellant indicated that she enjoyed working for Arrowhead
Clinic and reported that her duties included entering data into a computer, filing, verifying
insurance, answering telephones, and engaging in other clerical work. She asserted that these
activities had nothing to do with her recurrence of disability. Appellant felt that her current
disability was due to her original 2009 illness because she was doing well in her new job and
there were no new stressors from the job that caused her to dislike or leave her new employer.

4

She indicated that symptoms from her accepted depression and anxiety conditions never resolved
and that they worsened over time.
In a January 20, 2016 decision, OWCP denied appellant’s claim finding that she failed to
meet her burden of proof to establish a recurrence of disability on or after November 5, 2015 due
to her accepted emotional conditions. It determined that Dr. Aycock’s reports did not contain
sufficient medical rationale to establish such a recurrence of disability. OWCP indicated that a
recurrence of disability was defined as a spontaneous change in the medical condition which
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It noted that the medical evidence of record,
including treatment notes from November 2015, supported that there were intervening causes
that contributed to appellant’s inability to continue working at the Arrowhead Clinic such that
there was no spontaneous recurrence of the accepted work-related condition, as had been opined
by Dr. Aycock in his November 30, 2015 report. OWCP indicated that the evidence of record
showed that appellant had been exposed to new factors following her return to private
employment on February 4, 2015.
Appellant disagreed with OWCP’s January 20, 2016 decision and, on February 10, 2016,
she requested a review of the written record by an OWCP hearing representative. She asserted
that her current disabling problems constituted a spontaneous change in her accepted emotional
conditions without an intervening injury.
In a February 1, 2016 report, Dr. Aycock indicated that he was dismayed by OWCP’s
January 20, 2016 decision and posited that appellant’s condition exactly corresponded with a
definition of recurrence of disability contained in that decision, namely a spontaneous change in
the medical condition which resulted from a previous injury or occupational illness without an
intervening injury or new exposure to factors causing the original illness. He noted that the
recurrence of her accepted conditions was not a result of her experiences at the Arrowhead Clinic
and indicated that her experiences at the clinic were “uniformly positive.” Dr. Aycock noted that
appellant’s recurrence was caused by a spontaneous return of her symptom complex that was
precipitated by her original employment injury. Appellant’s symptom complex had again
become overwhelming and she could not cope with the demands of any employment setting,
including her work as billing clerk. Dr. Aycock found that she was totally disabled as a result of
the original 2009 injury at the employing establishment.
By decision dated July 26, 2016, OWCP’s hearing representative affirmed OWCP’s
January 20, 2016 decision. She determined that appellant failed to meet her burden of proof to
establish a recurrence of disability on or after November 5, 2015 due to her accepted emotional
conditions. The hearing representative found that Dr. Aycock did not provide adequate medical
rationale in support his opinion that appellant sustained such a recurrence of disability on
November 5, 2015. She indicated that Dr. Aycock failed to adequately explain why appellant’s
current symptoms were completely a result of her 2009 injury, rather than being related to a new
intervening exposure in her private employment. The hearing representative noted that
Dr. Aycock did not address the psychotherapy notes which indicated that appellant did, in fact,
react to her performance evaluation at the Arrowhead Clinic.

5

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6 Generally, a withdrawal of a light-duty assignment would constitute a recurrence of
disability where the evidence established continuing injury-related disability for regular duty.7 A
recurrence of disability does not apply when a light-duty assignment is withdrawn for reasons of
misconduct, nonperformance of job duties, downsizing, or the existence of a loss of wageearning capacity determination.8 Absent a change or withdrawal of a light-duty assignment, a
recurrence of disability following a return to light duty may be established by showing a change
in the nature and extent of the injury-related condition such that the employee could no longer
perform the light-duty assignment.9
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of establishing that the recurrence is causally related to
the original injury.10 This burden includes the necessity of furnishing evidence from a qualified
physician who concludes that the condition is causally related to the employment injury.11 The
physician’s opinion must be based on a complete and accurate factual and medical history and
supported by sound medical reasoning.12
ANALYSIS
Appellant’s accepted conditions include generalized anxiety disorder and major
depression (single episode), which arose on or about November 19, 2009. She established that
her former employer subjected her to three unjustified disciplinary actions that occurred on
September 17, November 9, and 19, 2009.
Appellant last worked for the employing
5

20 C.F.R. § 10.5(x).

6

Id.

7

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

8

20 C.F.R. §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.2b (June 2013).
9

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

10

20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5
and 2.1500.6 (June 2013).
11

See S.S., 59 ECAB 315, 318-19 (2008).

12

Id. at 319.

6

establishment in June 2012. On February 4, 2015 she returned to work as a full-time, billing
clerk with the Arrowhead Clinic, a private employer providing chiropractic services. Appellant
stopped work on November 5, 2015 and soon afterward filed a claim for recurrence of disability
(Form CA-2a) seeking lost wages beginning November 5, 2015. She explained that the original
employment injury never resolved, and over time her symptoms increased in severity and
became too overwhelming. OWCP denied appellant’s recurrence claim by decisions dated
January 20 and July 26, 2016.
The Board finds that appellant has failed to submit medical evidence sufficient to
establish a recurrence of disability on or after November 5, 2015 due to her accepted emotional
conditions. She did not submit a medical report containing a rationalized opinion that related the
claimed recurrence of disability to her accepted employment injury.
In support of her claim for a recurrence of disability due to her accepted emotional
conditions, appellant submitted several reports from her psychologist, Dr. Aycock.
In a November 5, 2015 report, Dr. Aycock indicated that appellant was suffering from the
accepted depression and anxiety conditions and noted that she had been working in an
accommodating position on a full-time basis at the Arrowhead Clinic. He indicated that
appellant’s condition had deteriorated and that she was experiencing a recurrence of the
symptom complex of her original injury.13 Dr. Aycock noted that appellant continued to suffer
from the same depressive and anxiety disorders that “have resulted in her accepted injury-related
condition” and posited that her depressive and anxiety disorders were directly caused by “her
treatment on the job” at the employing establishment. He advised that he based his opinion on
the return of her symptom complex that occurred in response to harassment by her postmaster
and indicated that her depressive and anxiety disorders could not be reasonably attributed to any
other cause except her mistreatment by the employing establishment. Dr. Aycock found that
appellant was totally disabled as a result of the original injury.
The Board notes that Dr. Aycock failed to provide a rationalized medical opinion in this
report explaining his conclusion that appellant’s claimed recurrence of disability beginning
November 5, 2015 was due to her accepted emotional conditions, major depression (single
episode) and generalized anxiety disorder. The Board has held that a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale.14 Dr. Aycock did not describe appellant’s
accepted depression and anxiety conditions in any detail or explain the medical process through
which they could have caused disability on or after November 5, 2015. He indicated that his
opinion was supported by the fact that appellant’s symptom complex in late-2015 was similar to
her symptom complex in 2009, but he did not adequately explain why appellant’s symptom
complex was not related to factors other than those associated with the accepted work conditions.

13

Dr. Aycock reported that appellant’s current symptoms included depression, anxiety, sleep disturbance, fear,
worry, concentration and memory deficits, motivational deficits, lethargy, and sadness for no apparent reason.
14

C.M., Docket No. 14-88 (issued April 18, 2014).

7

In OWCP’s regulations, a recurrence of disability is defined, in part, as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”15 Dr. Aycock did not adequately
describe her work circumstances at the Arrowhead Clinic and he did not discuss his own
psychotherapy notes from November 2015 in which appellant reported events suggesting she
might have reacted to factors associated with her work at the Arrowhead Clinic.16 In this regard,
Dr. Aycock’s November 5, 2015 report is of limited probative value regarding appellant’s
recurrence claim because it is not based on a complete and accurate factual and medical
history.17 The Board has held that a report on a medical question is of limited probative value if
it is not based on a complete and accurate factual and medical history.18
In a November 30, 2015 report, Dr. Aycock noted that he first saw appellant on April 18,
2011 after she sustained an injury in her letter carrier job due to “systemic harassment by her
supervisor that did not relent until she was forced to file” an OWCP claim. He found that she
had a totally disabling recurrence of her original 2009 symptom pattern that was caused by the
treatment from her supervisors. Dr. Aycock noted that appellant reported that she enjoyed her
new job and performed it well until October 2015 when her depressive and anxiety symptoms
returned with memories and dreams of her original work-related injury. He indicated that there
was no reason to suspect that issues related to her current job intervened to cause the relapse.
Dr. Aycock noted that appellant’s current job was a source of encouragement rather than a
stressor. He advised that she “began to experience the same symptoms that debilitated her in
2009 with no other explanation beyond a spontaneous recurrence of the injury-related
condition.”
In a February 1, 2016 report, Dr. Aycock posited that appellant’s condition exactly
corresponded with the definition of a recurrence of disability, namely a spontaneous change in
the medical condition which resulted from a previous injury or occupational illness without an
intervening injury or new exposure to factors causing the original illness. He noted that the
15

See supra note 6.

16

For example, in notes from a November 2, 2015 psychotherapy session, Dr. Aycock indicated that appellant
reported that she received a performance evaluation from the Arrowhead Clinic containing a rating of three out of
five in all but one area and that she was not working as quickly or proficiently as her supervisor wished.
17

Moreover, Dr. Aycock suggested that appellant’s accepted emotional conditions, major depression (single
episode) and generalized anxiety disorder were caused by harassment from a postmaster in 2009. The Board notes,
however, that it has not been established that a postmaster harassed appellant in 2009. It has only been accepted that
a postmaster committed error/abuse in administrative matters by issuing appellant wrongful disciplinary actions on
September 17, November 9, and 19, 2009. See generally Matilda R. Wyatt, 52 ECAB 421 (2001); David W. Shirey,
42 ECAB 783, 795-96 (1991).
18

E.R., Docket No. 15-1046 (issued November 12, 2015). Dr. Aycock indicated that appellant was progressing
very well until she was “once again exposed to the hostile work environment,” but he did not describe the particular
hostile work environment to which he referred. In a September 15, 2015 report, Dr. Aycock had noted that
appellant’s current diagnoses were depressive disorder (not otherwise specified) and anxiety disorder (not otherwise
specified), and indicated that these conditions were not aggravations of any preexisting conditions. However, he did
not provide any further discussion in support of his suggestion that these conditions were related to appellant’s
accepted emotional conditions.

8

recurrence of her accepted conditions was not a result of her experiences at the Arrowhead Clinic
and indicated that her experiences at the clinic were “uniformly positive.”
The Board notes that Dr. Aycock’s November 30, 2015 and February 1, 2016 reports are
of limited probative value regarding appellant’s claimed recurrence of disability because they
contain deficiencies similar to those noted in Dr. Aycock’s November 5, 2015 report.
Dr. Aycock did not completely and accurately describe the accepted work injuries and their
cause(s). He made reference to harassment from supervisors that has not been accepted by
OWCP. Dr. Aycock also did not completely and accurately describe appellant’s work
circumstances at the Arrowhead Clinic and he did not adequately explain why her problems in
November 2015 were not due to an intervening injury or new exposure from her private
employment at the Arrowhead Clinic. He did not describe the medical process through which
appellant’s accepted medical conditions could have caused disability on or after
November 5, 2015.19
For these reasons, appellant failed to submit sufficient medical evidence to establish a
recurrence of disability on or after November 5, 2015 due to her accepted emotional conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of disability commencing November 5, 2015, causally related to her accepted emotional
conditions.

19

On appeal appellant argues that Dr. Aycock’s reports are sufficient to establish her claim for a recurrence of
disability, but the Board has explained why they lack adequate medical rationale on causal relationship to establish
her claim.

9

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 2, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

